PER CURIAM.
Anthony S. Smith appeals from the district court’s1 denial of his 28 U.S.C. § 2241 petition and the court’s denial of his subsequent motion under Federal Rule of Civil Procedure 60(b). We affirm for the rea*586sons stated by the district court in its thorough and well-reasoned opinion. See 8th Cir. R. 47B. We grant Smith’s motion to supplement his brief, and we deny as moot his motion to expedite the appeals.

. The Honorable David S. Doty, United States District Judge for the District of Minnesota, adopting the report and recommendations of the Honorable Raymond L. Erickson, United States Magistrate Judge for the District of Minnesota.